Citation Nr: 0710933	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to July 
1979.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
from the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for hepatitis C.


FINDINGS OF FACT

1.  The veteran was diagnosed with hepatitis B during 
service; however, the condition was not shown at separation, 
and the veteran does not currently have hepatitis B. 

2.  Hepatitis C was not manifested until more than 20 years 
after service, and there is no competent evidence of a nexus 
between such disability and any aspect of the veteran's 
period of service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Id.  

By a letter dated in October 2002, which is after initial 
consideration of the claim on appeal (which timing will be 
addressed below), VA advised the veteran of the essential 
elements of the VCAA.  VA informed him of the evidence 
necessary to substantiate a claim for service connection.  VA 
also informed him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claim, such as medical records, employment records, or 
records from other federal agencies.  It noted that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was also told that he could 
assist VA by sending copies of treatment records from non-VA 
doctors, hospitals, or clinics where he had received 
treatment for hepatitis.  He was asked to tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him.  

As noted above, the October 2002 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  First, it must be noted that the 
current claim for service connection was filed prior to the 
passage of the VCAA.  Therefore, it was impossible for VA to 
have issued a letter prior to its initial consideration of 
the claims.  Regardless, the veteran has had an opportunity 
to respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claim was subsequently readjudicated by the RO in 
January 2003, when it issued the rating decision currently on 
appeal.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2002 notice 
did not include elements (1), (4), and (5); however, the 
Board finds that the veteran has not been prejudiced by such.  
See Bernard, supra.  For example, whether the veteran has 
"veteran status" is not at issue (as he meets that 
criteria).  As to elements (4) and (5), the preponderance of 
the evidence is against the veteran's claim for service 
connection, and therefore any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  Of record are VA treatment records, dated from 
1999 to 2005.  The veteran had provided VA with permission to 
obtain records from a private hospital in Connecticut.  The 
record reflects that VA attempted to obtain the records, but 
the facility indicated it did not have any records.  VA 
properly notified the veteran of its inability to obtain 
these records in the March 2006 supplemental statement of the 
case.  As for providing the veteran with an examination, VA 
notified him in December 2002 that an examination had been 
scheduled for later that month.  Such notice was sent to the 
veteran's last known address.  See VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, signed and dated by the veteran in May 2002, 
and the June 2002 statement from the veteran's 
representative, both showing the same address to which the 
notice was sent.  The veteran failed to report for the 
examination.  In the January 2003 rating decision on appeal, 
the RO informed the veteran that he had failed to report for 
the scheduled VA examination on December 30, 2002, and that 
evidence or clinical findings expected from this examination 
could not be considered.  See 38 C.F.R. § 3.655(b) (2006).  

In the notice of disagreement with the RO decision, received 
in April 2003, the veteran's representative made no mention 
of the veteran's failure to report for the examination and 
did not indicate that the veteran was willing to report for 
an examination.  Rather, the representative requested that VA 
issue a statement of the case.  A statement of the case was 
not issued until July 2004.  At that time, the RO reiterated 
the fact that the veteran had failed to report for the 
December 2002 scheduled examination.  In the VA Form 9, 
Appeal to the Board, received in August 2004, the veteran 
stated for the first time that he never received a notice for 
the appointment for the examination.  

While the veteran has attempted to provide evidence of "good 
cause" for his failure to report for the VA examination, the 
Board does not find that his statement in the VA Form 9 
establishes "good cause" for his failure to report.  
Specifically, as stated above, the December 2002 notice 
issued to the veteran was sent to the same address both the 
veteran and the representative used in documents dated 
earlier that year, and the same address the veteran's 
representative used on the April 2003 notice of disagreement.  
The notice VA issued in December 2002 was not returned as 
undeliverable, and therefore the veteran is presumed to have 
received the notice.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  Further, this same address was used by 
the RO in issuing the January 2003 rating decision, and by 
the veteran, through his representative, submitted a notice 
of disagreement within three months of the issuance of the 
rating decision.  This would indicate that the veteran 
undoubtedly received the rating decision.  The rating 
decision put the veteran on notice that an examination had 
been scheduled, and that would have been the time for the 
veteran to indicate a willingness to report for an 
examination.  Instead, he waited until August 2004 to address 
his reason for not attending the scheduled examination.  The 
Board has determined that his allegation of not having 
received the December 2002 notice of the examination does not 
establish "good cause" for his failure to report for the 
examination, and it will not remand to have an examination 
scheduled.  Thus, the Board must proceed with the veteran's 
claim based upon the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (Where entitlement to benefit cannot be 
established or confirmed without current VA examination and 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record).  

The Board also notes that a VA examination today would serve 
only a limited useful purpose.  Lab reports added to the 
record since 2003 confirm that the veteran currently has 
chronic hepatitis C and rule out any current hepatitis B and 
A.  Even if a new examination were offered today, such an 
examination could do little more than provide evidence 
already of record.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Service Connection

The veteran asserts that his current hepatitis is related to 
the viral hepatitis B for which he received treatment during 
service.  He notes that he had a tattoo done in service, 
which could have caused hepatitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that while the veteran was 
diagnosed with hepatitis B during service, he does not have 
this condition today.  Lab results from blood tests dated 
from 2000 to 2004 confirm that the veteran has chronic 
hepatitis C and that he does not have hepatitis B.  As the 
veteran does not have a current hepatitis B disability, any 
claim for service connection for that condition as linked to 
hepatitis B treated (and apparently resolved) during service 
cannot be granted.  The Court has held that there can be no 
valid claim without proof of a present disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); See also  
Rabideau  v. Derwinski, 
2 Vet. App. 141 (1992). 

Turning to the currently diagnosed hepatitis C, the Board has 
carefully reviewed the evidence of record and finds, as is 
explained below, that the preponderance of the evidence is 
against the award of service connection for hepatitis C.  

The service medical records show that in September 1978 the 
veteran was treated for hepatitis B, which subsequently 
resolved.  The July 1979 separation examination shows that 
clinical evaluation of the endocrine system was normal.  
While the veteran's report of examination upon separation 
notes a tattoo that was not noted upon entrance, service 
medical records do not document any other risk factors for 
hepatitis.  The veteran has admitted that he has used 
intravenous drugs since 1978.  (Notably, regarding the 
veteran's intravenous drug use, there is no evidence of 
record confirming that the veteran used IV drugs during 
service.  Moreover, even assuming the veteran had used drugs 
during service, if he contracted hepatitis from such drug 
abuse, compensation for such disability would be prohibited 
by law.  See 38 U.S.C.A. § 1110.)  
  
The first objective showing of hepatitis following service 
was in 1999, when the veteran was treated at a VA facility 
for detoxification.  An October 1999 VA treatment record 
shows he admitted to using one to four bags of intravenous 
heroin per day since July 1999 and that he first used heroin 
in 1978.  October 1999 records also show that the veteran 
shot himself in the shoulder in 1980.  A January 2000 
treatment record shows that the veteran reported using one to 
three bags of heroin since 1995.  An April 2003 record 
indicated that the veteran used alcohol as much as a quart 
per day and heroin 10 bags daily until he sought treatment in 
March 2003.  The veteran contends that an inservice tattoo 
might be the cause of his current hepatitis C.  In none of 
these records, however, does a medical professional attribute 
the post-service diagnosis of hepatitis C to the veteran's 
service or any incident in service more than 20 years 
earlier.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  While it is conceivable that the veteran's 
single tattooing during service could have led to hepatitis C 
(which was not shown until 20 years later), there is no 
medical evidence on file to weigh against the mathematical 
likelihood that he was actually exposed to hepatitis C 
through innumerable risky incidents of intravenous drug use 
beginning in 1978 and continuing over more than two decades.  

Here, there is a lack of competent evidence of a nexus 
between any aspect of the veteran's period of service, 
including the in-service diagnosis of hepatitis B (which 
apparently resolved in service), and the post service 
diagnoses of hepatitis C, first diagnosed nearly 20 years 
after service.  As noted above, VA had scheduled the veteran 
for a VA examination in order to confirm a diagnosis of 
hepatitis and to obtain an opinion as to the likely etiology 
of any such condition, but the veteran failed to appear for 
the examination.  While the veteran alleges that the 
hepatitis B he had in service is somehow related to the 
current diagnosis of hepatitis C, or, that his current 
hepatitis C may have been caused by a tattoo received during 
service, there is no medical evidence supporting such 
assertions and the veteran simply is not competent to provide 
a probative opinion on such medical matters, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for hepatitis C is denied.



_____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


